Exhibit 10.29









December 4, 2019


Marc A. Bruno




Dear Marc:


We are pleased to inform you of your change of assignment within the Executive
Leadership Council (ELC).
    
Enclosed are three copies of the Offer Detail Summary highlighting the specifics
associated with your new assignment. Agreement, dated May 6, 2008, will remain
in effect and unchanged except as modified by this offer letter with respect to
position, salary and bonus. We ask that you please retain one copy for your
records and return two signed copies of this letter to Erin Duclos, Vice
President, Talent Acquisition.


If you have any questions, or if I may be of any help to you, please do not
hesitate to call me at 215.238.3203. Congratulations!


Sincerely,




/s/ Lynn McKee
Lynn McKee
Executive Vice President, Human Resources




Please sign and date below acknowledging that you have received this letter and
accepted our offer.





Accept:Marc Bruno(Please Print Name)/s/ Marc BrunoDecember 10, 2019(Please Sign
Name)Date










--------------------------------------------------------------------------------

Exhibit 10.29
Marc A. Bruno
Offer Detail Summary
December 4, 2019



Title:Chief Operating Officer, U.S. Food & FacilitiesLevel:
Executive Leadership Council
Band 2 ELT
Reports To:
John Zillmer, Chief Executive Officer
Aramark
Location:Philadelphia, PAEffective Date:November 19, 2019Base
Salary:$625,000Bonus:You will continue to be eligible to participate in
Aramark’s Management Incentive Bonus (MIB) Plan for Fiscal Year 2020.  As
further described in the Plan, if you are eligible to receive a Management
Incentive Bonus, the amount of your Bonus will be determined on the basis of
both the performance of Aramark and your performance measured against certain
annual financial and non-financial goals.  The current guideline for your
position is a target bonus of 100% of base salary. Your actual bonus paid for
Fiscal Year 2020 will be prorated as appropriate.Equity Incentives:
You have been recommended to the Compensation and Human Resources Committee of
the Board of Directors to receive equity grants with a value of $1,750,000. This
value is represented by the award associated with this promotion and awarded on
December 4, 2019 ($250,000) plus the annual award value that was awarded on
November 21, 2019 ($1,500,000). 
Benefits:


You will continue to be eligible to participate in the standard Aramark Benefits
Program, as well as the Benefits/Perquisites Programs in place for ELC members,
which are subject to change from time to time.
Auto Allowance:




You will continue to be eligible to receive an auto allowance of $1,100 per
month. This amount is subject to all applicable withholding taxes, is paid
monthly and is not pro-rated.This offer letter, along with the agreements
referenced herein, sets forth the entire understanding of the parties with
respect to all aspects of the offer. Any and all previous agreements or
understandings between or among the parties regarding the subject matter hereof,
whether written or oral, are superseded by this offer letter.




